           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    KRISTINA RAE PRENTISS,                 )
                                           )
         Plaintiff,                        )
                                           )
    v.                                     )
                                                Case No. CIV-18-1073-SM
                                           )
    COMMISSIONER OF SOCIAL                 )
    SECURITY,                              )
                                           )
         Defendant.                        )



                   MEMORANDUM OPINION AND ORDER

         Kristina Rae Prentiss (Plaintiff) brings this action for judicial review of

the Commissioner of Social Security’s final decision that she was not “disabled”

under the terms of the Social Security Act.            See 42 U.S.C. §§ 405(g),

423(d)(1)(A). The parties have consented under 28 U.S.C. § 636(c) to proceed

before a United States Magistrate Judge. Docs. 10, 15.1 After a careful review

of the record (AR), the parties’ briefs, and the relevant authority, the court

affirms the Commissioner’s decision.




1      Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the Administrative Record will refer
to its original pagination.
I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just h[er] underlying impairment.” Lax v. Astrue, 489

F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535 U.S. 212, 218-

19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [s]he can no longer engage in his prior work

activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the

Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy. Id.




                                       2
      C.    Relevant findings.

            1.    Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis in order to decide whether Plaintiff was disabled during the relevant

timeframe. AR 15-24; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also

Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step

process). Specifically, the ALJ found Plaintiff:

      (1)   had not engaged in substantial gainful activity since October
            19, 2011;

      (2)   had the severe impairments of an anxiety disorder; a major
            depressive disorder; and chronic neck pain with radicular
            symptoms into the hands;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the residual functional capacity2 for light work with
            various additional exertional and nonexertional restrictions;

      (5)   could perform her past relevant work as a hotel housekeeper;
            and, in the alternative,

      (6)   could also perform the jobs of office helper; office cleaner; and
            bottling line attendant; and thus,

      (7)   had not been under a disability as defined by the Social
            Security Act since October 19, 2011.

AR 15-24.


2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).

                                        3
             2.    Appeals Council’s findings.

       The SSA’s Appeals Council denied Plaintiff’s request for review, so the

ALJ’s unfavorable decision is the Commissioner’s final decision in this case.

Id. at 1-6; see Krauser v. Astrue, 638 F.3d 1324, 1327 (10th Cir. 2011).

II.    Judicial review of the Commissioner’s final decision.

       A.    Review standard.

       The court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084. A decision is not based on

substantial evidence “if it is overwhelmed by other evidence in the record.”

Wall, 561 F.3d at 1052 (citation omitted). The court will “neither reweigh the

evidence nor substitute [its] judgment for that of the agency.” Newbold v.

Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

       B.    Issue for judicial review.

       Plaintiff argues the ALJ “improperly evaluated the opinion of [Plaintiff’s]

treating physicians. Doc. 16, at 15-21. She maintains “[t]he ALJ rejected the

various treating physician opinions because he found them inconsistent with

the record and not supported by ‘relevant’ evidence.” Id. at 16 (citing AR 19-

22).


                                        4
III.    Analysis.

        A.   The ALJ’s evaluation of the treating physicians’ opinions.

             1.     The ALJ’s duty in evaluating medical opinions.

        Social Security regulations define “medical opinions” as “statements

from acceptable medical sources that reflect judgments about the nature and

severity of your impairment(s), including your symptoms, diagnosis and

prognosis, what you can still do despite impairment(s), and your physical or

mental restrictions.” 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1).               The

regulations also advise claimants that, “[g]enerally, we give more weight to

opinions from your treating sources . . . .” Id. at §§ 404.1527(c)(2), 416.927(c)(2).

It explains this is so

             since these sources are likely to be the medical professionals
             most able to provide a detailed, longitudinal picture of your
             medical impairment(s) and may bring a unique perspective
             to the medical evidence that cannot be obtained from the
             objective medical findings alone or from reports of individual
             examinations such as consultative examinations or brief
             hospitalizations.

Id.

        Binding court precedent underscores the significance of treating source

opinion evidence, holding that when an ALJ “evaluat[es] the medical opinions

of a claimant’s treating physician, the ALJ must complete a sequential two-

step inquiry, each step of which is analytically distinct.” Krauser, 638 F.3d at

1330.    At the first step, the ALJ must determine if the opinion “is well-

                                         5
supported by medically acceptable clinical or laboratory diagnostic techniques

and is not inconsistent with other substantial evidence in the record.” Id. “If

the opinion is deficient in either of these respects, it is not to be given

controlling weight.”     Id.   If the ALJ finds the opinion is not entitled to

controlling weight, she must then proceed to the second step of the inquiry to

“make clear how much weight the opinion is being given (including whether it

is being rejected outright) and give good reasons, tied to the factors specified

in the cited regulations for this particular purpose, for the weight assigned.”

Id. These factors are:

            (1) the length of the treatment relationship and the
            frequency of examination; (2) the nature and extent of the
            treatment relationship, including the treatment provided
            and the kind of examination or testing performed; (3) the
            degree to which the physician’s opinion is supported by
            relevant evidence; (4) consistency between the opinion and
            the record as a whole; (5) whether or not the physician is a
            specialist in the area upon which an opinion is rendered; and
            (6) other factors brought to the ALJ’s attention which tend
            to support or contradict the opinion.

Id. at 1331 (quotation omitted).

      So long as the ALJ provides a well-reasoned discussion, her failure to

“explicitly discuss” all the factors “does not prevent [the] court from according

[her] decision meaningful review.” Oldham v. Astrue, 509 F.3d 1254, 1258

(10th Cir. 2007).




                                        6
            2.    The ALJ’s evaluation of the medical opinions.

      The ALJ determined Plaintiff had the RFC to perform light work except

she can occasionally reach overhead with the right upper extremity and can

frequently use the bilateral hands. AR 17. The RFC assessment also limited

Plaintiff to simple and detailed work with occasional interaction with

coworkers, supervisors, and the public. Id. The ALJ found Plaintiff to have

moderate limitation in understanding, remembering or applying information;

in interacting with others; in concentrating, persisting, or maintaining pace;

and in adapting or managing oneself. Id. at 16-17. He discounted Plaintiff’s

credibility and determined her “statements concerning the intensity,

persistence and limiting effects of [her] symptoms are not entirely consistent

with the medical evidence and other evidence in the record . . . . The evidence

partially supports [Plaintiff’s] allegations.” Id. at 18-19. He noted Plaintiff

cares for her seven-year-old son, maintains personal care without limitation,

does laundry, prepares meals, drives, shops, pays bills, attends church, and

uses money orders. Id. at 19. She also reported she had not lost a job because

of problems getting along with others. Id.      He also noted that Plaintiff’s

mother’s third-party report was consistent in reporting these activities. Id. In

addition, she noted Plaintiff “had an ‘ok’ ability to get along with authority

figures.” Id.



                                       7
      Further, the ALJ found:

      there have been no surgeries or inpatient psychiatric treatments.
      Counseling appears to have been very limited with reports of missed
      appointments.      The medical evidence of record routinely shows
      depression. Many of these records indicate that the claimant reports no
      symptoms and yet the assessment for depression by the provider is
      stated as positive. The claimant has gone off medication for anxiety and
      depression at least twice, only to have her symptoms return. The
      consultative physical examination, supported by a detailed physical
      exam, does not support the limits imposed by the claimant’s treating
      providers, who provide no such objective findings in support of their
      assessments. In order to sort through the many psychiatric assessments
      that do not correspond to the treatment medical evidence of record, a
      psychological medical expert was obtained for the supplemental hearing
      whose assessment and conclusions are essentially consistent with the
      limitations adopted herein.


Id. at 18. Dr. Patricia Griffin served as the medical expert at the supplemental

hearing, and testified Plaintiff should “not have any problems with simple,

detailed work setting - - nothing that would be complex.” Id. at 44; see also id.

at 45-46.

      The ALJ gave great weight to the examinations performed by Drs.

Robert Danaher and Christina Whelan. Id. at 19-20. In his February 8, 2012

report, Dr. Danaher diagnosed Plaintiff with Major Depressive Disorder

Recurrent - Moderate Severity Panic Disorder Without Agoraphobia. Id. at

479. He found Plaintiff could manage funds and that she had an adequate

ability to understand, “remember and carry out simple and complex

instructions in a workplace environment . . . .” Id.


                                       8
      In her October 21, 2014 report, Dr. Whelan diagnosed Plaintiff with

Major Depressive Disorder, Severe, Posttraumatic Stress Disorder. Recurrent

- Moderate Severity. Id. at 608. Dr. Whelan noted Plaintiff’s normal Montreal

Cognitive Assessment score, and opined Plaintiff could manage her own

finances. Id. at 608-09. She noted Plaintiff was alert, and had no attention or

concentration problems. Id. at 607. She gave a “guarded” prognosis and stated

Plaintiff “reported symptoms in the severe range which limit her ability to

engage in regular work or social activities.” Id. at 609.

      The ALJ gave each of the above opinions great weight as each had an

explanation and relevant medical evidence to support them.

      Plaintiff points to the following medical records that the ALJ discounted,

noting a lack of supporting evidence and/or inconsistency with the record as a

whole:

      1. July 8, 2010 opinion from Dr. Robert H. Beasley stating “at present

         . . . [Plaintiff] is unable to perform usual work activities” due to

         anxiety and panic attacks. Id. at 456.

      2. November 15, 2010 letter from Dr. Maribel Colon stating Plaintiff’s

         major depressive disorder with anxiety “currently prevents her from

         engaging in any job activity for the next 6 months.” Id. at 484.




                                       9
      3. July 7, 2010 medical record from Dr. Colon noting Plaintiff’s

         “[m]arked anxiety that seem [sic] to prevent her from doing

         apparently ‘anything.’” Id. at 508.

      4. May 15, 2014, March 12, 2015, and January 12, 2016 health

         examination reports from Dr. Lyman K. Hennon indicating Plaintiff

         is not employable “at this time” and not employable, respectively. Id.

         at 578.

      5. July 22, 2014 mental health RFC opinion from Dr. Marc A. Clanton

         indicating Plaintiff’s impairments would likely cause her to be absent

         from work “more than” three days a month. Id. at 602.

      To the extent these records spoke directly to Plaintiff’s employability, the

Commissioner is correct that such an opinion encroaches on an issue reserved

to the Commissioner. See 20 C.F.R. §§ 404.1527(d)(1); 416.927(d)(1) (opinions

on whether a claimant is able to work is an issue reserved to the

Commissioner); Cowan v. Astrue, 552 F.3d 1182, 1189 (10th Cir. 2008) (holding

the doctor’s “brief statement on the medical form was not a true medical

opinion,” noting “[i]t did not contain [the doctor’s] judgment about the nature

and severity of [claimant’s] physical limitations, or any information about

what activities [claimant] could still perform”).




                                       10
      “Medical opinions are statements from acceptable medical sources that

reflect judgments about the nature and severity of your impairment(s),

including your symptoms, diagnosis and prognosis, what you can still do

despite impairment(s), and your physical or mental restrictions.” 20 C.F.R.

§§ 404.1527(a)(1); 416.927(a)(1). And, as the Commissioner argues, only one of

the above-cited medical records “actually expressed functional limitations.”

Doc. 17, at 12 (citing AR 602).

      The bulk of Plaintiff’s arguments that substantial evidence does not

support the ALJ’s decision stems from her subjective complaints. See Doc. 16,

at 18 (“The ALJ ignored [Plaintiff] had reported no improvement . . . .”); (“The

ALJ neglected to mention [Plaintiff] reported having increased mood swings

. . . .”); (“the ALJ failed to note [Plaintiff] only reported a ‘mild’ improvement

. . . .”); ([Plaintiff] complained of feeling down . . . .”); (“[Plaintiff] reported an

increase in her depressive episodes.”); (“[Plaintiff] complained of increased

anxiety . . . .”); see also id. at 15-16. Plaintiff does not challenge the ALJ’s

discounting of her credibility.

      The applicable regulations permit the ALJ to give lesser weight, i.e.,

something less than “controlling weight,” to a treating physician’s opinion

regarding a claimant’s impairment if at least one of two conditions is met. 20

C.F.R. §§ 404.1527(c)(2); 416.927(c)(2). Specifically, if the opinion is not “well-



                                          11
supported by medically acceptable clinical and laboratory diagnostic

techniques” or is “inconsistent with the other substantial evidence in [the

claimant’s] case record,” then the ALJ is not required to give it “controlling

weight.” Id. And in deciding what lesser weight to give such an opinion, the

ALJ is required to consider, but need not “explicitly discuss,” the six factors

mentioned above. 20 C.F.R. §§ 404.1527(c); 416.927(c); Oldham, 509 F.3d at

1258. As long as the “ALJ provided good reasons in his decision for the weight

he gave to the treating sources’ opinions,” then “[n]othing more [was] required.”

Oldham, 509 F.3d at 1258. Thus, if the ALJ was justified in giving some lesser

weight to these opinions and, after considering the required factors, provided

“good reasons” for the “diminished weight” he gave to that opinion, then

“[n]othing more [was] required.” Id.

      The ALJ was not required to give the treating physicians’ opinions

“controlling weight” because they were not only inconsistent with the other

substantial evidence, but also because they were not “well-supported by

medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R.

§§ 404.1527(c)(2); 416.927(c)(2). And in describing this inconsistency and lack

of support, the ALJ provided “good reasons” for assigning those opinions

“partial weight.”    As noted, the ALJ carefully considered the multiple

treatment records, opinions, Plaintiff’s inconsistent following of medication



                                       12
instructions, and determined Dr. Griffin’s testimony was needed to sort

through the conflicting treatment records and psychiatric assessments. And,

the ALJ’s limiting Plaintiff to simple and detailed work with occasional

interactions with coworkers, supervisors, and the public accounted for her

limitations. Substantial evidence supports the ALJ’s decision.

IV.   Conclusion.

      For   the   reasons   discussed    above,   the   court   AFFIRMS   the

Commissioner’s final decision.

      ENTERED this 18th day of June, 2019.




                                        13
